Citation Nr: 1729793	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-44 337	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center
in St. Paul, Minnesota


THE ISSUE

Whether the termination of VA nonservice-connected death pension benefits, effective February 1, 2005, was proper.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969, and from October 1969 to December 1971.  Service personnel records show he served in Vietnam multiple times; hence, he is a Vietnam Veteran.  He died in December 2003.  

This appeal arises before the Board from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.

This case was previously before the Board in December 2015, when it was remanded for additional development.  That development having been completed, the case is now again before the Board.

The issue of entitlement to nonservice connected (NSC) death pension has been raised by the record in statements by the claimant received in December 2008 and in August 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the initial time period from February 1, 2004 to February 28, 2005, the appellant had $6853.00 in income from the Office of Personnel Management (OPT), $338.00 in other reported income, $2859.00 of reported medical expenses at most, and burial costs of $4026.00 (adjusted monthly after deducting VA payment of burial costs); considering the five percent medical deductible, the appellant's countable income for VA purposes falls below the Monthly Allowed Pension Rate (MAP) limit of $8686.00 for a surviving spouse with one dependent.


2.  In the 2004 calendar year (CY) the appellant had 5772.00 in income from OPT, $338.00 in other reported income, $2859.00 of reported medical expenses at most, and burial costs of $3018.00 (adjusted monthly after deducting VA payment of burial costs); considering five percent medical deductible, the appellant's countable income for VA purposes falls below the MAP limit of $8686.00 for a surviving spouse with one dependent.

3.  In the 2005 CY, the appellant had $11,150.00 in income from OPT and $2729.00 of reported medical expenses at most, and burial costs of $3018.00; considering the five percent medical deductible, the appellant's countable income for VA purposes falls below the MAP limit of $8921.00 for a surviving spouse with one dependent.

4.  In the 2006 CY, the appellant had $7560.00 in income from OPT and $2089.00 of medical expenses at most; considering the five percent medical deductible, the appellant's countable income for VA purposes falls below the MAP limit of $9287.00 for a surviving spouse with one dependent.

5.  In the 2007 CY, the appellant had $7716.00 in income from OPT and no reported medical expenses;  considering the five percent medical deductible, the appellant's countable income for VA purposes falls below the MAP limit of $9594.00 for a surviving spouse with one dependent.

6.  In the 2008 CY, the appellant had $7848.00 in income from OPT and $1980.00 of medical expenses at most; considering the five percent medical deductible, the appellant's countable income for VA purposes falls below the MAP limit of $10385 for a surviving spouse with one dependent.



CONCLUSIONS OF LAW

The termination of VA nonservice-connected pension benefits from February 1, 2005 is improper.  VA nonservice-connected pension benefits are restored effective February 1, 2005.  38 U.S.C.A. §§ 201, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, .3.27, 3.272, 3.274, 3.275, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants the benefit on appeal, consideration of whether proper VCAA notice was required or provided is not necessary.  Bernard v. Brown, 4 Vet. App., 384, 394 (1993).

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected that would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  The record reflects that the Veteran here served on active duty for more than 90 days during the Vietnam era; therefore, death pension benefits would be warranted if the Veteran's spouse meets the income threshold requirements (as explained below).

A surviving spouse who meets the above-referenced requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The Maximum Annual Pension Rates (MAP) are specified in 38 U.S.C.A. § 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21.

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses which have been paid (in excess of five percent of the MAP); and burial expenses (less any reimbursement under 38 U.S.C.A. Chapter 23).  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, such benefits are included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii) (pertaining specifically to the unreimbursed medical expenses for a surviving spouse).  Expenses of last illness and burial will be deducted from the income of the surviving spouse for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year (CY) of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272(h)(1)(i),(ii) (pertaining specifically to the unreimbursed last illness and burial expenses paid for a surviving spouse on behalf of the deceased Veteran).

The appellant's claim was received on December 15, 2003.  A January 2004 notification letter indicates she was initially granted nonservice-connected death pension effective February 2, 2004 based on countable annual income of $0.00.  

The Board finds the applicable periods of annualization in the present case to be February 1, 2004 to February 28, 2005, January 1, 2005 to December 31, 2005, January 1, 2006 to December 31, 2006, January 1, 2007 to December 31, 2007, and January 1, 2008 to December 31, 2008.  

In July 2008, the Agency of Original Jurisdiction (AOJ) notified the appellant that it proposed to reduce her VA pension effective February 1, 2004 and to terminate it effective February 1, 2005 due to unreported income.  In September 2008, the AOJ effectuated the reduction of pension effective February 1, 2004 and terminated her pension effective February 1, 2005.  The appellant disagreed with and ultimately perfected her appeal as to the termination of her pension benefits.  

The appellant presented no information concerning her earnings or expenses in her initial claim, filed in December 2003.  However, the record shows that in July 2004 the appellant submitted a bill reflecting funeral expenses in the amount of $6789.50.  An August 2004 notification letter to the appellant shows that $750.00 of these expenses were paid directly to the funeral home.  

The Veteran did not file a financial status report for the years 2005, 2006, or 2007.  

However, she filed a letter from the OPT in October 2010 which shows gross income in the amount of $5771.60 for (CY) 2004 with health benefits deductions totally $2859.36, gross income in the amount of $7344.00 for CY 2005 with health benefits deductions in the amount of $2728.58, and gross income in the amount of $7560.00 for CY 2006 with health benefits deductions in the amount of $2089.01.  In addition, in October 2010, she submitted copies of 1099-Rs for CY 2007 and 2008 showing gross distributions of $7716.00 and $7848.00 respectively.

In a financial status report signed in November 2008 and received in December 2008, the appellant reported $654.00 in monthly retirement income, $165.00 in medical expenses, and $6,395.00 in medical debts to a hospital, all of which she indicated was past due.  

For clarity, the Board will consider each annualization period separately.

The Initial Year:  February 1, 2004 to February 28, 2005

From February 1, 2004 to February 28, 2005, the MAP was $8686.00 for surviving spouses with a single dependent.  The five percent deductible threshold for medical expenses was $434.00.  The appellant's gross OPT for this period was $6515.00 (($481.00 ($5772.00 divided by 12) multiplied by eleven) plus $1224 ($612.00 ($7344.00 divided by 12) multiplied by two)).  The appellant also received $338.00 in insurance benefits.  Her reportable income thus totals $6853.00.  Using the highest reported annual medical expenses ($2859.00) in the record, the deductible medical expenses total $2425.00 ($2859.00 minus $434.00).  In addition, she reported burial costs of $6789.00.  Deductible burial costs total $4026.00 (($503.00 ($6039.00 ($6789.00 minus VA payments of $750.00) divided by 12) multiplied by eight)).  Thus, the appellant's countable income in the initial year was $402.00.  This amount is well below the applicable MAP of $8686.00 for a surviving spouse with a single dependent.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen03.asp (accessed 7/17/2017).

Calendar Year 2004

From February 1, 2004 to December 31, 2004, the appellant's gross OPT income was $5772.00.  The appellant also received $338.00 in insurance benefits.  Her reportable income thus totaled $6110.00.  Using the highest reported annual medical expenses ($2859.00) in the record, the deductible medical expenses total $2425.00 ($2859.00 minus $434).  In addition, she reported burial costs of $6789.00.  Deductible burial costs total $3018.00 (($503.00 ($6039.00 ($6789.00 minus VA payments of $750.00) divided by 12) multiplied by six)).  Thus, the appellant's countable income for CY 2004 was $667.00.  This calculation is well below the applicable MAP of $8686.00 for a surviving spouse with a single dependent.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen03.asp (accessed 7/17/2017).

Calendar Year 2005

From January 1, 2005 to December 31, 2005, the MAP was $8921.00 for surviving spouses with a single dependent.  The five percent deductible threshold for medical expenses was $446.  The appellant's gross OPT for this period was $7334.00.  Additional earned income was found totaling $3,816.00.  Her reportable income thus totals $11,150.00.  Using the highest reported annual medical expenses ($2729.00) in the record, the deductible medical expenses total $2283.00 ($2729.00 minus $446.00).  In addition, she reported burial costs of $6789.00.  Deductible burial costs total $3018.00 (($503.00 ($6039.00 ($6789.00 minus VA payments of $750.00) divided by 12) multiplied by six)).  Thus, the appellant's countable income in CY 2005 was $5849.00, an amount below the applicable MAP of $8921.00 for a surviving spouse with a single dependent.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen04.asp, (accessed 7/17/2017)

Calendar Year 2006

From January 1, 2006 to December 31, 2006, the MAP was $9287.00 for surviving spouses with a single dependent.  The five percent deductible threshold for medical expenses was $464.  The appellant's gross OPT for this period was $7560.00.  Using the highest reported annual medical expenses ($2089.00) in the record, the deductible medical expenses total $1625.00 ($2089.00 minus $464.00).  Thus, the appellant's countable income in CY 2006 was $5935.00, an amount well below the applicable MAP of $9287.00 for a surviving spouse with a single dependent.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen05.asp, (accessed 7/17/2017).

Calendar Year 2007

From January 1, 2007 to December 31, 2007, the MAP was $9594.00 for surviving spouses with a single dependent.  The five percent deductible threshold for medical expenses was $479.  The appellant's gross OPT for this period was $7716.00.  There are no reported medical expenses for this time period.  Thus, the appellant's countable income for this period was $7716.00.  Notwithstanding, this amount is below the applicable MAP of $9594.00 for a surviving spouse with a single dependent.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen06.asp, (accessed 7/17/2017)

Calendar Year 2008 

From January 1, 2008 to December 31, 2008, the MAP was $10385.00 for surviving spouses with a single dependent.  The five percent deductible threshold for medical expenses was $520.  The appellant's gross OPT for this period was $7848.00.  Using the highest reported annual medical expenses ($1980.00) in the record, the deductible medical expenses total $1490.00 ($1980.00 minus $490.00).  Thus, the appellant's countable income in CY 2008 was $6358.00, an amount below the applicable MAP of $10385.00 for a surviving spouse with a single dependent.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen07.asp, (accessed 7/17/2017).

Accordingly, the Board finds that the termination of nonservice-connected pension benefits effective February 1, 2005 was improper.  The evidence demonstrates that the appellant's earnings were below MAPR levels during the initial year following the Veteran's death, and for the CYs of 2005, 2006, 2007, and 2008.  Therefore, the appellant's nonservice-connected pension benefits are restored.


ORDER

VA Nonservice-connected death pension benefits are restored, effective February 1, 2005.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


